Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
After consulting with the applicant on 19 October 2021, the applicant has agreed for the claims in the application to be amended as follows: 
	In claim 8, on the first line, delete “claim 7”, then insert -- claim 1 --.
	In claim 19, on the first line, delete “claim 18”, insert -- claim 15 --.

Allowable Subject Matter
Claims 1, 5, 6, 8-12, 15-17, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses determining, for bi-prediction of a block in a picture, a bi-predictive pair including (1) a first motion vector candidate for a first reference picture in a first reference picture list, and (2) a second motion vector candidate for a second reference picture in a second reference picture list, and corresponding first and second matching costs; selecting one of the first motion vector candidate and the second motion vector candidate based on a ratio or a difference of the first and second matching costs; including the selected one of the first motion vector candidate and the second motion vector candidate in a list of motion vector candidates for the block, wherein the other one of the first motion vector candidate and the second motion vector candidate is discarded; determining a motion 

Most Pertinent Prior Arts:
WO 2013/119937

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486